*970MEMORANDUM**
Melvia Miller appeals pro se the district court’s judgment in favor of defendants in her action alleging fraud and discrimination, among other claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal based on res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.2002), and we affirm.
The district court properly dismissed Miller’s action because she raised the same claims against the same parties in two prior federal court actions brought in the District of Nevada, Case No. CV-S-02-0777-JCM and Case No. CV-S-02-0941JCM, both of which were dismissed on the merits on February 14, 2003. See id.
Miller’s conclusory allegations that the district court was biased lack merit. See Yagman v. Republic Ins., 987 F.2d 622, 626-27 (9th Cir.1993) (concluding that speculative assertions of invidious motive are insufficient to show judicial bias).
Miller’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.